 
EXHIBIT 10.1
 
 
 
AMENDMENT NO. 4 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 
 
THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of September 30, 2014, among MOVADO GROUP, INC., a New
York corporation (“Group”), MOVADO GROUP DELAWARE HOLDINGS CORPORATION, a
Delaware corporation (“DE Holdings”), MOVADO LLC, a Delaware limited liability
company (“LLC”), MOVADO RETAIL GROUP, INC., a New Jersey corporation (“Retail”,
and together with Group, DE Holdings and LLC, collectively, “Borrowers”), the
financial institutions party to the Loan Agreement (as defined below) from time
to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, as agent for the Lenders (“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrowers, Lenders and Agent have entered into an Amended and Restated
Loan and Security Agreement, dated as of July 17, 2009 (as amended, restated,
supplemented and otherwise modified from time to time, the “Loan Agreement”),
and the other Loan Documents (as defined in the Loan Agreement); and
 
WHEREAS, Borrowers have requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to agree to
such amendments, subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.   DEFINITIONS. Capitalized terms used in this Amendment (including in
the recitals above) and not otherwise defined shall have the meanings ascribed
to such terms in the Loan Agreement.
 
SECTION 2.   ACKNOWLEDGMENTS.
 
2.1           Acknowledgment of Obligations. The parties hereby acknowledge,
confirm and agree that as of the opening of business on September 30, 2014,
Borrowers are indebted to Lenders and Agent in respect of Revolver Loans in the
aggregate principal amount of $0.00 and in respect of LC Obligations in the
aggregate principal amount of $4,277,236.68. Such amounts, together with
interest accrued and accruing thereon (to the extent applicable), and fees,
costs, expenses and other charges relating thereto, each in accordance with the
terms of the Loan Agreement, are unconditionally owing by Borrowers to Agent and
Lenders in accordance with the terms of the Loan Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
2.2           Acknowledgment of Security Interests. Borrowers hereby
acknowledge, confirm and agree that Agent, for the benefit of Secured Parties,
has and shall continue to
 
 
 

--------------------------------------------------------------------------------

 
 
have valid, enforceable and perfected first priority Liens in the Collateral.
Such Liens are the only Liens upon the Collateral, except Permitted Liens.
 
2.3           Binding Effect of Documents. Borrowers hereby acknowledge, confirm
and agree that: (a) each of the Loan Documents has been duly executed and
delivered, and each is in full force and effect as of the date hereof, (b) the
agreements and obligations of Borrowers contained in the Loan Documents and in
this Amendment constitute the legal, valid and binding obligations of Borrowers,
enforceable against them in accordance with their respective terms, and
Borrowers have no valid defense to the enforcement of such obligations, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity, and
(c) Agent and Lenders are entitled to the rights, remedies and benefits provided
for in the Loan Documents.
 
SECTION 3.   AMENDMENTS.
 
3.1           The definition of “Applicable Margin” now appearing in Section 1.1
of the Loan Agreement is hereby amended in its entirety to read as follows:
 
“Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Consolidated Fixed Charge Coverage Ratio for the
Fiscal Quarter then most recently ended:
 
 
 
Level
Consolidated Fixed
Charge Coverage
Ratio
LIBOR
Revolver
Loans
Base Rate
 Revolver
Loans
I
Less than 1.50 to 1.00
1.75%
0.75%
II
Greater than or equal to 1.50 to 1.00 and less than or equal to 2.00 to 1.00
1.50%
0.50%
III
Greater than 2.00 to 1.00
1.25%
0.25%



 
Until receipt by Agent pursuant to Section 10.1.2 of the financial statements
and corresponding Compliance Certificate for the Fiscal Quarter ending January
31, 2015, margins shall be determined as if Level III were applicable.
Thereafter, the margins shall be subject to change upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate, which change shall be effective on the first day of the
calendar month following actual receipt. If, by the first day of a month, any
financial statements and Compliance Certificate due in the preceding month have
not been received, then the
 
 
2

--------------------------------------------------------------------------------

 
 
margins shall be determined as if Level I were applicable, from such day until
the first day of the calendar month following actual receipt.”
 
3.2           The definition of “FCCR Covenant Trigger Period” now appearing in
Section 1.1 of the Loan Agreement is hereby amended in its entirety to read as
follows:
 
“FCCR Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Availability is less than or equal to $7,500,000;
and (b) continuing until the last day of the first period of 90 consecutive days
during which no Event of Default has existed (or, if earlier, the day on which
such Event of Default has been waived in accordance herewith) and Availability
has been greater than $7,500,000 at all times.”
 
3.3           The definition of “Permitted Acquisition” now appearing in Section
1.1 of the Loan Agreement is hereby amended in its entirety to read as follows:
 
“Permitted Acquisition: any Acquisition, so long as: (a) no Default or Event of
Default shall have occurred and be continuing or would result from the
consummation of the proposed Acquisition and the proposed Acquisition is
consensual; (b) no Debt will be incurred, assumed, or would exist with respect
to Borrowers or their Subsidiaries as a result of such Acquisition, other than
Debt permitted under Section 10.2.1 and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrowers or their Subsidiaries as a
result or such Acquisition other than Permitted Liens; (c) Borrowers have
provided Agent with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis (including pro forma adjustments arising
out of events which are directly attributable to such proposed Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case, determined as if the combination had been accomplished at the beginning of
the relevant period; such eliminations and inclusions determined on a basis
consistent with Article 11 of Regulation S X promulgated under the Securities
Act and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Borrowers (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, Borrowers and their Subsidiaries would have been in compliance with
the financial covenants in Section 10.3 for the four (4) Fiscal Quarter period
most recently ended prior to the proposed date of consummation of such proposed
Acquisition for which financial statements and a Compliance Certificate have
been delivered to Agent in accordance with Section 10.1.2(a), (b) or (d), as
applicable; (d) Borrowers have provided Agent with a due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person to be
acquired, all
 
 
3

--------------------------------------------------------------------------------

 
 
prepared on a basis consistent with such Person’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent; (e)
either (i) at the time of the proposed Acquisition, Borrowers shall have cash
assets of not less than $60,000,000 and upon giving effect to such Acquisition,
no Revolver Loans will be outstanding, or (ii) at the time of and upon giving
effect to the proposed Acquisition, (A) the Consolidated Fixed Charge Coverage
Ratio is greater than or equal to 1.10 to 1.0, (B) Domestic EBITDA, plus
proceeds of Upstream Payments from Foreign Subsidiaries made in cash, minus the
aggregate amount of Distributions and open market purchases by Group of its own
Equity Interests permitted under Section 10.2.4, shall be greater than $0 and
(C) pro forma Availability shall be greater than $7,500,000; (f) Borrowers have
provided Agent with written notice of the proposed Acquisition at least 10
Business Days (or such shorter period as Agent may agree) prior to the
anticipated closing date of the proposed Acquisition and, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the acquisition agreement and other material documents relative to the
proposed Acquisition, which agreement and documents must be reasonably
acceptable to Agent; (g) the assets being acquired (other than a de minimis
amount of assets in relation to Borrowers’ and their Subsidiaries’ total
assets), or the Person whose Equity Interests are being acquired, are useful in
or engaged in, as applicable, the business of Borrowers and their Subsidiaries
or a business reasonably related thereto; (h) with respect to any Borrower or
Domestic Subsidiary, the assets being acquired (other than a de minimis amount
of assets in relation to the assets being acquired) are located within the
United States or the Person whose Equity Interests are being acquired is
organized in a jurisdiction located within the United States; (i) the aggregate
amount of consideration for all such Acquisitions does not exceed $50,000,000
prior to the Revolver Termination Date, (j) with respect to any Foreign
Subsidiary, the assets being acquired are located outside the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located outside the United States, provided, that the aggregate
amount of consideration for all such Acquisitions does not exceed $50,000,000
prior to the Revolver Termination Date; and (k) the applicable Obligor shall
have complied with Section 7.6 or 10.2.10, as applicable.”
 
3.4           The definition of “Restricted Investment” now appearing in Section
1.1 of the Loan Agreement is hereby amended in its entirety to read as follows:
 
“Restricted Investment: any Investment by a Borrower or Subsidiary, other than:
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to
 
 
4

--------------------------------------------------------------------------------

 
 
Agent’s Lien and control, pursuant to documentation in form and substance
reasonably satisfactory to Agent; (c) Permitted Acquisitions; (d) loans and
advances permitted under Section 10.2.7; (e) Investments received in
satisfaction or partial satisfaction of disputed claims or claims against
financially troubled account debtors in the Ordinary Course of Business; (f)
Investments made by Agent on behalf of Borrowers with the proceeds of Cash
Collateral in accordance with the Loan Documents; (g) Cash Equivalents held by
Foreign Subsidiaries; (h) Investments made by a Borrower or Guarantor in another
Borrower or Guarantor; (i) Investments made by a Foreign Subsidiary in another
Foreign Subsidiary; (j) other Investments, so long as either (i) at the time of
the proposed Investment, Borrowers shall have cash assets of not less than
$60,000,000 and upon giving effect to such Investment, no Revolver Loans will be
outstanding, or (ii) at the time of and upon giving effect to the proposed
Investment, (A) the Consolidated Fixed Charge Coverage Ratio is greater than or
equal to 1.10 to 1.0, (B) Domestic EBITDA, plus proceeds of Upstream Payments
from Foreign Subsidiaries made in cash, minus the aggregate amount of
Distributions and open market purchases by Group of its own Equity Interests
permitted under Section 10.2.4, shall be greater than $0 and (C) pro forma
Availability shall be greater than $7,500,000; and (k) Investments existing and
disclosed to Agent as of September 30, 2014.”
 
3.5           The definition of “Revolver Termination Date” now appearing in
Section 1.1 of the Loan Agreement is hereby amended in its entirety to read as
follows:
 
“Revolver Termination Date: July 17, 2019.”
 
3.6           Section 3.2.1 of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
“3.2.1.           Unused Line Fee. Borrowers shall pay to Agent, for the Pro
Rata benefit of Lenders, a fee equal to 0.25% per annum times the amount by
which the Revolver Commitments exceed the average daily balance of Revolver
Loans and stated amount of Letters of Credit during any month; provided, that
such percentage rate shall be increased to 0.375% per annum for any month in
which the average daily balance of Revolver Loans and stated amount of Letters
of Credit is less than 50% of the Revolver Commitments. Such fee shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.”
 
3.7           Section 10.1.1(b) of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
“(b)           Reimburse Agent for all reasonable charges, costs and expenses of
Agent in connection with (i) examinations of any Obligor’s books and records or
any other financial or Collateral matters as Agent deems appropriate, not more
than twice
 
 
5

--------------------------------------------------------------------------------

 
 
during the period from September 30, 2014 through the Revolver Termination Date
and (ii) appraisals of Inventory in Agent’s sole discretion at any time, not
more than twice during the period from September 30, 2014 through the Revolver
Termination Date, provided, however, that, in the event that the aggregate
amount of outstanding Obligations exceeds $5,000,000 at any time, each Borrower
shall, and shall cause each Subsidiary to, reimburse Agent for all reasonable
charges, costs and expenses of Agent in connection with such examinations (up to
two times per Loan Year) and such appraisals (up to one time per Loan Year);
provided, further, that in the event that an examination or an appraisal is
initiated during an Event of Default, all reasonable charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits. Subject
to and without limiting the foregoing, Borrowers specifically agree to pay
Agent’s then standard charges for each day that an employee of Agent or its
Affiliates is engaged in any examination activities, and shall pay the standard
charges of Agent’s internal appraisal group. This Section shall not be construed
to limit Agent’s right to conduct examinations or to obtain appraisals (i) at
any time in its sole discretion in the event that internal transfer pricing
increases by more than ten percent (10%), at Borrowers’ expense, and (ii) at any
other time in its reasonable determination, nor to use third parties for such
purposes.”
 
3.8           Clause (c) of Section 10.2.4 of the Loan Agreement is hereby
amended in its entirety to read as follows:
 
“(c) either (i) at the time of the declaration and making of any such
Distribution or the making of any such open market purchase, Borrowers shall
have cash assets of not less than $60,000,000 and upon giving effect to the
declaration or making of such Distribution or the making of any such open market
purchase, no Revolver Loans will be outstanding or (ii) at the time of and upon
giving effect to the declaration or making of any such Distribution or the
making of any such open market purchase, for the four (4) Fiscal Quarter period
most recently ended prior to the proposed date of such Distribution or the
making of any such open market purchase for which financial statements and a
Compliance Certificate have been delivered to Agent in accordance with Section
10.1.2(a), (b) or (d), as applicable, (A) the Consolidated Fixed Charge Coverage
Ratio (including, for this purpose, such proposed Distribution or open market
purchase) shall be greater than 1.10 to 1.0, (B) Domestic EBITDA, plus proceeds
of Upstream Payments from Foreign Subsidiaries made in cash, minus the aggregate
amount of Distributions and open market purchases permitted by this Section
10.2.4, shall be greater than $0 and (C) pro forma Availability shall be greater
than $7,500,000”
 
SECTION 4.   REPRESENTATIONS, WARRANTIES AND COVENANTS. Borrowers hereby
represent, warrant and covenant with and to Agent and Lenders as follows:
 
4.1           Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of Borrowers to Agent and Lenders in any of the
Loan
 
 
6

--------------------------------------------------------------------------------

 
 
Documents was true and correct when made and in all material respects is true
and correct on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by or on
behalf of Borrowers on the date hereof and in this Amendment (other than such
representations and warranties that relate solely to a specific prior date).
 
4.2           Binding Effect of Documents. This Amendment and the other Loan
Documents have been duly executed and delivered to Agent by Borrowers and are in
full force and effect, as modified hereby.
 
4.3           No Conflict, Etc. The execution, delivery, and performance of this
Amendment by Borrowers will not violate any requirement of law or contractual
obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien on any of any Borrower’s properties or revenues, other
than Permitted Liens.
 
4.4           No Default or Event of Default. No Default or Event of Default
exists immediately prior to, or will exist immediately after, the execution of
this Amendment and the other documents, instruments and agreements, if any,
executed and delivered in connection herewith.
 
SECTION 5.   CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. The effectiveness of
the terms and provisions of this Amendment shall be subject to the receipt by
Agent of (a) an original of this Amendment, duly authorized, executed and
delivered by Borrowers, Agent and Lenders, (b) a supplemental fee letter, in
form and substance satisfactory to Agent, duly authorized, executed and
delivered by Borrowers and Agent and (c) such other documents, instruments and
agreements as Agent in its discretion deems reasonably necessary, all in form
and substance satisfactory to Agent.
 
SECTION 6.   PROVISIONS OF GENERAL APPLICATION.
 
6.1           Effect of this Amendment. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements, if any, executed
and delivered in connection herewith, no other changes or modifications to the
Loan Documents are intended or implied and in all other respects the Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Amendment and the other Loan Documents, the terms of
this Amendment shall control. Any Loan Document amended hereby shall be read and
construed with this Amendment as one agreement.
 
6.2           Costs and Expenses. Borrowers absolutely and unconditionally agree
to pay to Agent, on demand by Agent at any time and as often as the occasion
therefor may require, whether or not all or any of the transactions contemplated
by this Amendment are consummated: all reasonable fees and disbursements of any
counsel to Agent in connection with the preparation, negotiation, execution, or
delivery of this Amendment and any documents, instruments and agreements
delivered in connection with the transactions contemplated hereby and all
reasonable expenses which shall at any time be incurred or sustained by Agent as
a consequence of or in any way in connection with the preparation, negotiation,
execution, or delivery of this Amendment and any documents, instruments and
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3           No Third Party Beneficiaries. The terms and provisions of this
Amendment shall be for the benefit of the parties hereto and their respective
successors and assigns; no other Person shall have any right, benefit or
interest under this Amendment.
 
6.4           Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effect the provisions and purposes of this Amendment.
 
6.5           Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
6.6           Merger. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
Amendment cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.
 
6.7           Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other document, instrument or
agreement furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other documents, instruments
and agreements, and no investigation by Agent or any closing shall affect such
representations and warranties or the right of Agent and Lenders to rely upon
them.
 
6.8           Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
 
6.9           Reviewed by Attorneys. Borrowers represent and warrant to Agent
and Lenders that they (a) understand fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) have been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment and each document, instrument and agreement executed in connection
herewith with, such attorneys and other persons as Borrowers may wish, and (c)
have entered into this Amendment and executed and delivered all documents in
connection herewith of their own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents, instruments and
agreements executed pursuant hereto shall be construed more favorably in favor
of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents,
instruments and agreements executed pursuant hereto or in connection herewith.
 
6.10           Governing Law; Consent to Jurisdiction and Venue.
 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN
AGREEMENT. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 
6.11           Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL; (B) PRESENTMENT, DEMAND,
PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT
ON WHICH SUCH BORROWER MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING
AGENT MAY DO IN THIS REGARD; (C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF
ANY COLLATERAL; (D) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR
TO ALLOWING AGENT TO EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY
LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY
WAY RELATING TO ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS OR
TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 
 
9

--------------------------------------------------------------------------------

 
 
6.12           Counterparts. This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of this Amendment by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Amendment.
 


 
[Signature page follows]
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
 

  BORROWERS:          
MOVADO GROUP, INC.
 
         
 
By:
/s/ Sallie DeMarsilis     Title: SVP/CFO          

 

 
MOVADO GROUP DELAWARE HOLDINGS CORPORATION
         
 
By:
/s/ Timothy F. Michno     Title: General Counsel    

 

 
MOVADO LLC
 
         
 
By:
/s/ Timothy F. Michno     Title: General Counsel    

 

 
MOVADO RETAIL GROUP, INC.
 
         
 
By:
/s/ Sallie DeMarsilis     Title: CFO/Treasurer    

 
 
Amendment No. 4
 

--------------------------------------------------------------------------------

 
 
 
 

  AGENT AND LENDERS:          
BANK OF AMERICA, N.A.,
as Agent and a Lender
         
 
By:
/s/ Robert Q. Mahoney     Title: Senior Vice President  
 
 
     

 
BANK LEUMI USA,
as a Lender
         
 
By:
/s/ Iris Schechter     Title: Vice President    

       
 
By:
/s/ Eric Halpern     Title: Senior Vice President    

 
 
 
Amendment No. 4 

--------------------------------------------------------------------------------